TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-12-00082-CV


Wendy Rogers; Neil Gallagher; Ronald R. Coleman; Steve Feeken; Gallagher Financial
Group, Inc.; Kip Hartman; Michael Eastham; Fellowship Financial, LLC;
Michael Castellano; Brian R. Cervanka; Global One Direct, LLC; David A. Shields;
Marco Lopez; Estate Protection Planning Corp.; Salvatore Magaraci, Manny Aizen;
Edward Milkie; and Milkie/Ferguson Investments, Inc., Appellants

v.

State of Texas; Eduardo Espinosa, Receiver of Retirement Value, LLC; and
Donald R. Taylor, Receiver of Hill Country Funding, LLC, a Texas Limited Liability
Company and Hill Country Funding, LLC, a Nevada Limited Liability Company,
Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GV-10-000454, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING


O R D E R
 
		Appellants Manny Aizen, Edward Milkie, and Milkie/Ferguson Investments, Inc.,
have filed a notice of appeal from a district court order denying their motion to compel arbitration
concerning claims pending in receivership proceedings involving Retirement Value, LLC, and the
two Hill Country Funding LLC entities.  Accompanying their notice of appeal, appellants filed
an emergency motion to stay a portion of the litigation below pending our disposition of their
interlocutory appeal.  We deny appellants' motion to stay.


 It is ordered March 15, 2012.

						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Jones, Justices Pemberton and Rose